DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 07/28/2021.

Status of Claims


Claims 21-34 have been withdrawn. 
Claims 4, 6-11, and 15-20 have been canceled.
Claims 1-2 and 12-14 have been amended. 
Claims 35-57 have been added.
Claims 1-2, 12-14, and 35-57 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.


Response to Arguments

Objections to claims 1 and 13 are withdrawn due to amendments. Objection to claim 2 remains.
35 U.S.C. 112(a) rejection of claims 1-2, 4, 6-20 is withdrawn due to amendments and cancelation of claims.
Applicant's arguments filed on 07/28/2021 regarding the 35 U.S.C. 101, 102, and 103 rejections have been fully considered. The Applicant argues the following:
  	As per the 101 rejection, the Applicant argues that (1) the amended claims do not recite an abstract idea judicial exception and (2) if the claims reflect an abstract idea, the abstract idea is integrated into the technical field of drilling project completion time estimation.
The Examiner respectfully disagrees. The newly amended and added claims still recite an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity because the claims are directed to a process of estimating project timing by performing modeling and data analysis. Estimating project timing through modeling and data analysis can be performed by a human with pen, paper, and mathematical formulas.  Fulfilling a request from a user for estimated timing of a project provides insight to the progress of the project and assists the user (e.g. operator, manager, etc.) in planning, decision making, management, etc. Therefore, the claims are considered to be directed to the abstract groupings of Mental Processes which includes observation, evaluation, judgment, and opinions and Certain Method of Organizing Human Activity which includes managing person behavior and can encompass activity of a single person 
  	As per the 102(a)(1) rejection of claims 1-2 and 6-20, the Applicant argues that Short does not provide a teaching or suggestion of the limitations in amended claims 1, 13, and 44. 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102 rejection has been withdrawn.
  	As per the 103 rejection, the Applicant argues that the rejection of claim 4 is moot in view of the cancellation of this claim.
The Examiner agrees. Therefore, the previous 35 U.S.C. 103 rejection of claim 4 is withdrawn.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 2, 13, and 44 are objected to because of the following informalities:  
Claims 1, 13, and 44 contain characters that include periods such as “a., b., c.”, etc. Periods should only be used at the end of the claim limitation.  
Claims 1, 13, and 44 limitation of “…predicting the movement for each of the predicted the number of drilling rigs…” should read “…predicting the movement for each of the predicted number of drilling rigs…”.
Claim 2 lines 7-8 limitation of “…a location of each of plural existing wells…” should read “…a location of each of the plurality of existing wells…”
Claim 13 line 3 limitation of “an application programing interface” should read “an application programming interface”.
Claim 13 limitation “a calculating device for for estimating…” should read “a calculating device for estimating…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 12-14, and 35-57 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Self Learning Location Selection and Timing Prediction”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements individually or in combination, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1:  Claims 1-2, 12-14, and 35-57 are directed to a statutory category, namely a process (claims 1-2, 12, 35-43, and 55), a machine (claims 13-14 and 56) and a manufacture (claims 44-54 and 57).
Step 2A (1):  Independent claims 1, 13, and 44 are directed to an abstract idea of Mental Processes (e.g. concepts performed in the human mind) and Certain Methods of Organizing Human Activity (e.g. managing personal behavior), based on the following claim limitations: “receiving a request from a user for the estimated total time for a first operator of a plurality of operators to complete the potential drilling project, the potential project having a definition of at least a quantity of a terrain, a type of commodity to be recovered, an estimated size of the respective commodity reservoir, and at least one geological property of the terrain; accessing a portion of the historical heavy equipment information for heavy equipment of the first operator, the historical heavy equipment information comprising, for at least one historical project completed by the first operator, a number of drilling rigs used, a number of wells dug, a well density, a time to move each of the number of drilling rigs used between the wells dug, a time to drill each of the wells by the drilling rigs used, and the movement between wells of drilling rigs used; predicting a number of drilling rigs of the first operator to be used for the potential drilling project using, for the first operator, at least one of a number of, the location of, and the drilling capabilities of drilling rigs available, the location of the potential drilling project, the geologic properties of the potential drilling project, the expected ultimate recovery from the potential drilling project, commodity price, and the number of drilling rigs used for the at least one historical project completed; Page 13 of 34 predicting a well density for the potential drilling project using at least one of the respective geologic properties, the estimated size of the respective commodity reservoir and the type of commodity to be recovered, and an average well density for each of the at least one historical project completed by the first operator; predicting the movement for each of the predicted the number of drilling rigs of the first operator to be used to traverse the potential drilling project from a first end to an opposite second end thereof using a self-learning algorithm by a. identifying a starting location for the respective drilling rig, b. identifying plural candidate locations to which the respective drilling rig may move using the predicted well density, c. for each of the identified plural candidate locations, modeling the movement of a prospective drilling rig from the identified starting location to the respective candidate location against historical movement of a drilling rig between a starting location and an actually chosen location from the portion of the store of historical heavy equipment information for heavy equipment of the first operator, the modeling being in the form of linear regression, logarithmic regression and/or non-linear regression, d. determining which of the modeling forms most closely fits the predicted movement to the historical movement using linear and/or non-linear regression, e. using the modeling form that most closely fits the predicted movement to the historical movement to predict a next location to which the respective drilling rig will move, and f. if the predicted next location is not disposed at the opposite second end of the potential drilling project, identify the predicted next location as the starting location and repeat steps b. through e.; predicting the time for rig movement and drilling for each of the predicted number of drilling rigs of the first operator to be used for the potential drilling project based upon the predicted well density and the predicted movement for each of the predicted number of drilling rigs of the first operator to be used to traverse the potential drilling project from the first end to the opposite second end thereof; estimating the total time to complete the potential drilling project by summing the predicted time for rig movement with the predicted time for drilling for all of the predicted number of drilling rigs of the first operator to be used for the potential drilling project; and sending, in response to the request, the prediction of the estimated total time to complete the potential project by the first operator to the user.”  Under the broadest reasonable interpretation, these claims describe a process of estimating project timing by performing modeling and data analysis. Dependent claims 2, 12, 14, 35-43, and 45-57 further define the project data, modeling, and data analysis process performed to estimate timing of a project.  Estimating project timing through modeling and data analysis can be performed by a human with pen, paper, and mathematical formulas.  Fulfilling a request from a user for estimated timing of a project provides insight to the progress of the project and assists the user (e.g. operator, manager, etc.) in planning, decision making, management, etc. Therefore, the claims are considered to be directed to the abstract groupings of Mental Processes which includes observation, evaluation, judgment, and opinions and Certain Method of Organizing Human Activity which includes managing 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13, 35, 44, and 47 recite additional elements of a self-learning method, a store, one or more computing systems, a self-learning system comprising a processor, an application programming interface (API), a heavy equipment database, a storage medium, a calculating device, an output device, a geographical positioning system, and a non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing, data gathering, and display devices that used to perform the abstract idea of estimating timing of a project, modeling, and data analysis. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-2, 12-14, and 35-57 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13, 35, 44, and 47 recite additional elements of a self-learning method, a store, one or more computing systems, a self-learning system comprising a processor, an application programming interface (API), a heavy equipment database, a storage medium, a calculating device, an output device, a geographical positioning system, and a non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor. As per the Applicant’s specification, self-learning means to learn and iteratively adapt based on new information and can include updating the estimates by taking the initial estimate and modeling it against the actual numbers in the historical data ([0046] and [0048]); a store or heavy equipment database is memory [0031]; the computing system/device can be a desktop computer, a laptop computer, a smartphone, a tablet, a web server or other server, and the like [0025]; an application programming interface (API) is a communication interface [0033]; a storage medium can be optical hard drive for storing heavy equipment information as data [0031]; a calculating device calculates a total time to complete a potential project and updates the calculated total time [0008]; the output device may include one or more visual indicators ( e.g., a display, touch screen), audible indicators (e.g., speakers) or any other such output device now known or subsequently developed [0026]; and the geographical positioning system (GPS) is used to record rig positions (e.g. degrees of latitude and longitude) [0031]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer.  Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). 

Examiner Note

Claims 1-2, 12-14, and 35-57 overcome the current art references of Short et al. (US 2018/0298746 A1) and Dupont et al. (US 2018/0335538 A1).  The closest prior art(s) to the claimed invention include Short et al. (US 2018/0298746 A1) for monitoring and displaying data associated with rigs and a plurality of wells, Dupont et al. (US 2018/0335538 A1) for using regression models to predict behavior associated with a well, Givens et al. (US 8,812,334 B2) for predicting total cost and timing of a well project, and Benson et al. (US 2019/0136682 A1) and Grant et al. (US 2019/0392364) for predicting/forecasting movement associated with drilling rigs. None of the prior art(s) alone or in combination teach the claimed invention as detailed in independent claims 1, 13, and 44.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624